[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 10-10400
                                                          NOVEMBER 4, 2011
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________                CLERK

                D.C. Docket No. 4:09-cr-00011-RH-WCS-3



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                  versus

CHRISTOPHER JOHNSON,

                                                       Defendant - Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                           (November 4, 2011)

Before WILSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
      Christopher Johnson appeals his conviction for conspiring to possess with

intent to distribute five or more grams of crack cocaine. 21 U.S.C. § 841(a)(1),

(b)(1)(B)(iii). Johnson argues that the evidence is insufficient to support his

conviction. We affirm.

      The district court did not err by denying Johnson’s motion for a judgment of

acquittal. The testimonies of two federal agents, Patrick Sanford and Michael

Graham, and of Dondrick Eaves and recordings of telephone conversations

established that Johnson conspired with his suppliers and Eaves to distribute five

or more grams of crack cocaine. See United States v. Bacon, 598 F.3d 772,

775–76 (11th Cir. 2010). Sanford testified that Graham, acting as a confidential

informant, purchased from Eaves cocaine brokered on behalf of Johnson and other

suppliers. Sanford observed a drug transaction between Graham, Eaves, and

Johnson at a flea market, and later Graham gave Sanford a package of 7.2 grams

of crack cocaine that Graham said he had purchased from Johnson at the market.

Both Graham and Eaves testified that Johnson had sold Graham the package of

crack cocaine and that they had purchased cocaine from Johnson on other

occasions. Eaves also testified that he would contact Johnson about interested

buyers of cocaine and that Johnson and other suppliers would compensate Eaves

by giving him cocaine in lieu of money. Five telephone conversations between

                                          2
Eaves and Johnson corroborated the testimonies of Graham and Eaves about

Johnson’s drug sales and established that Johnson had relationships with other

drug sellers. In four telephone calls, Eaves and Johnson discussed returning some

inferior cocaine that Johnson had purchased, obtaining cocaine from suppliers

Louis Bunch and Willie Thompson, and trying to acquire a “quarter” of cocaine.

During a fifth conversation, Johnson told Eaves that he had some customers for

him. Eaves authenticated the telephone calls, and he testified about other

conversations with Johnson involving purchases of cocaine and using Thompson

as a supplier. Although the evidence is circumstantial, it is more than sufficient to

prove a “‘concert of action,’” United States v. Thompson, 422 F.3d 1285, 1290

(11th Cir. 2005) (quoting United States v. Guerra, 293 F.3d 1279, 1285 (11th Cir.

2002)), among Johnson, Eaves, and other suppliers to distribute cocaine.

      We AFFIRM Johnson’s conviction.




                                          3